Exhibit 99.1 Press Release River Financial Corporation and Keystone Bancshares, Inc. Complete Merger Prattville, AL — January 4, 2016 — River Financial Corporation and Keystone Bancshares, Inc. today announced the completion of the merger of River Bank & Trust and Keystone Bank effective December 31, 2015.The announcement was issued by Jimmy Stubbs, President and Chief Executive Officer of River Bank & Trust and Ray Smith, Chief Executive Officer of Keystone Bank.As a result of the merger, Keystone Bank locations in Gadsden, Auburn and Opelika will operate as River Bank & Trust under the leadership of Mr. Stubbs who will serve as Chief Executive Officer and Mr. Smith who will serve as President.
